Citation Nr: 0638637	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of an 
injury to the right knee.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The issues of entitlement to service connection for residuals 
of a right knee injury, a left knee disability, bilateral 
hearing loss, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No competent evidence of record shows that the veteran's 
myasthenia gravis had its onset in service or is 
etiologically related to his service, to include as due to 
herbicide exposure.


CONCLUSION OF LAW

Myasthenia gravis was not incurred in or aggravated by 
service, and service connection for myasthenia gravis may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in September 2003.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VCAA notice with regard to assignment of disability ratings 
and effective dates was not provided to the veteran.  
However, as the Board is denying his claims for service 
connection for a left knee disability and myasthenia gravis 
any questions as to the assignment of disability ratings or 
effective dates are rendered moot. 

Service medical records are associated with the claims file 
as are VA medical treatment records and records and reports 
from private treatment providers.  The veteran has not 
requested VA assistance in obtaining any other evidence.  The 
Board is aware of the veteran's July 2004 statement that he 
was receiving "state" disability due to the conditions for 
which he has claimed entitlement to service connection.  
However, the Board concedes that the veteran currently 
suffers from myasthenia gravis and evidence of record shows 
that the veteran's myasthenia gravis did not manifest for 
over three decades after discharge from service.  Therefore 
any records associated with a disability claim are not 
pertinent to this appeal.  Regardless, the veteran has had 
ample opportunity to identify the location of outstanding 
medical records and has not done so.  The duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, the Board finds that VA has met its duty 
to assist the veteran in the development of this claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While evidence does show the veteran to currently suffer from 
myasthenia gravis, no competent evidence indicates that his 
myasthenia gravis manifested during service or may be 
associated with his service.  VA thus declines to provide a 
medical examination in this case.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The veteran contends that he suffers from myasthenia gravis 
as a result of exposure to the herbicide, Agent Orange, 
during his service in the Republic of Vietnam.

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

The record establishes that the veteran served in the 
Republic of Vietnam from August 1967 to July 1968.  Therefore 
the Board concludes that the veteran was exposed to an 
herbicide agent during his Vietnam era service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Since myasthenia gravis is not specifically listed in 38 
C.F.R. § 3.309(e), the presumption based on exposure to 
herbicides in Vietnam does not apply to the veteran's claim.

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, even if service connection may 
not be presumed for a certain disorder based on a particular 
type of exposure, VA is nevertheless obligated to consider 
whether service connection can be established for that 
disorder on a direct basis.

In this case, the veteran is not precluded from establishing 
service connection for his current myasthenia gravis by 
showing a medical nexus between his disease and his active 
service.  Id.; See also Brock v. Brown, 10 Vet. App. 155,162 
(1997).  However, in examining the record, the Board finds no 
evidence establishing direct service connection for 
myasthenia gravis.

Service medical records are absent for any mention of 
complaint, treatment or diagnosis of the veteran's myasthenia 
gravis in service.  An October 1971 separation medical 
examination report indicates no abnormalities or complaints.  
An associated medical history report, filled out by the 
veteran, lists only that the veteran had a "trick" or 
locked knee.  There are no complaints of limb pains or of 
vision problems during service.  

Furthermore, there is no competent medical evidence of 
record, during service or post-service, establishing any 
connection between the veteran's myasthenia gravis and 
exposure to Agent Orange or any other event or condition of 
his service.  

June 2002 records from Dr. P.K., M.D., mark the first 
diagnosis of myasthenia gravis, after complaints of an 
inability to move his eyes and of double vision.  
Neurological VA clinic notes from April 2005 report that the 
veteran had ocular myasthenia gravis with mild involvement of 
the proximal limb muscles and that he had been symptomatic 
for about two and one half years.  Thus, the onset of 
symptomology occurred over three decades after separation 
from service.   

In a July 2004 letter, the veteran stated that a physician 
told him that myasthenia gravis is a condition recognized by 
VA as due to exposure to Agent Orange.  However, "hearsay 
medical evidence" is not competent evidence.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

The Board acknowledges the veteran's stated belief that 
exposure to Agent Orange caused his myasthenia gravis.  As a 
layperson, the veteran is not competent to offer a medical 
opinion on the etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In summary, myasthenia gravis is not a disability for which 
the presumption of service connection due to herbicide 
exposure applies, the veteran's myasthenia gravis did not 
manifest during service or for many years after service, and 
no competent evidence of record establishes a direct 
connection between the veteran's myasthenia gravis and his 
service, to include herbicide exposure.  The law simply does 
not provide a basis upon which to grant service connection 
for the veteran's myasthenia gravis.  Therefore his claim 
must be denied.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for myasthenia gravis is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

VA has a duty to assist a veteran in developing evidence to 
substantiate a claim for service connection, including 
providing a medical examination when such an examination is 
required.  38 U.S.C.A. § 5103A (2006).  An examination is 
required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A (2006).  

October 1967 service medical records show that the veteran 
sought medical treatment for an injury of his right knee 
during service.  Both private medical records from May 1988 
and VA medical records from February 2005 provide that the 
veteran has a tear of the medial meniscus of the right knee 
and osteoarthritis of the medial compartment of the right 
knee.  A March 2003 letter from Dr. A.O., a private 
physician, expresses an opinion that could be liberally 
construed as providing some association between the veteran's 
current right knee abnormality and his service.   Thus, the 
Board requires a VA examination of the veteran's right knee 
and a medical opinion as to etiology in order to make a 
decision on his claim.

With regard to the veteran's claim for service connection for 
a hearing loss and tinnitus, the Board notes that although 
the veteran served in the Republic of Vietnam during the 
Vietnam War and his military occupational specialty was wheel 
vehicle mechanic, he asserts that he was exposed to loud 
noise caused by rifle fire and exploding ordinance.  A March 
2005 VA outpatient clinic note provided a diagnosis of high 
frequency sensorineural hearing loss and a reported history 
of tinnitus over the past 35 to 40 years.  Therefore, the 
Board requires a VA audiological examination and opinion to 
determine the extent and etiology of any hearing disability 
or tinnitus.  

In a July 2004 statement, the veteran stated that he was 
receiving "state disability" for all of the conditions 
claimed as service connected.  In a separate July 2004 
letter, the veteran stated that he had spoken to a "doctor 
for the social security."  These statements raise the 
possibility that disability records held by the Social 
Security Administration (SSA) or records from a state 
organization administering disability benefits, may exist 
that show evidence of a current left knee disability.  The 
duty to assist requires that VA make efforts to determine if 
these records exist and to obtain the records if they do 
exist.  See 38 C.F.R. § 3.159(c)(2) (2006).  Therefore, on 
remand, the RO should make efforts to obtain any relevant SSA 
records of disability.  Furthermore, the RO should contact 
the veteran and request information, and a release of 
information if necessary, as to the existence of any relevant 
records held by a state organization and make efforts to 
obtain any such records.  

Finally, the veteran should be provided with VCAA notice with 
regard to assignment of effective dates and disability 
ratings, in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Request from the Social Security 
Administration all records related to any 
claim by the veteran for disability 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  If no such records or 
claims exist, a negative response should 
be obtained and associated with the claims 
file.

3.  Invite the veteran to provide VA with 
information as to the agency or 
organization from which he is receiving 
disability benefits and to provide a 
release of information to obtain the 
records.  If such records are identified, 
make efforts to obtain the records and 
then associate any records obtained with 
the claims file.  If the records show 
evidence of a left knee disability, the 
veteran should be scheduled for an 
appropriate VA orthopedic examination of 
his left knee. 

4.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
disability of his right knee.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review 
before the examination.  Any indicated 
tests and studies should be conducted if 
the examiner deems it appropriate.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current right knee disability had 
its onset during the veteran's active 
military service or is otherwise 
etiologically related thereto.  The 
examiner is asked to comment specifically 
on the service medical record notations 
regarding treatment for complaints of 
right knee pain.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached

5.  Schedule the veteran for a VA 
examination, to include an audiometric 
evaluation, to determine the extent of his 
present bilateral hearing loss disability 
or tinnitus.  The claims file, a copy of 
this remand, and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder has been reviewed.  

Based upon the examination results and a 
thorough review of the claims folder, the 
examiner should respond to the following:

(a) Does the veteran suffer from a current 
hearing loss and/or tinnitus.  

(b)  Provide an opinion as to whether it 
is at least as likely as not that any 
current hearing loss or tinnitus had its 
onset during active service or is related 
to any in- service disease or injury, 
including noise exposure.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

6.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


